Citation Nr: 1226597	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  04-36 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including as a consequence of a personal assault.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from September 1976 to June 1977, from September 1981 to September 1984, and from February 1985 to July 1987. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that denied service connection for schizophrenia including as a result of a personal assault.    

In a March 2006 rating decision, the RO in New York, New York denied service connection for post-traumatic stress disorder (PTSD).    

In an October 2004 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  The Veteran failed to appeal for a scheduled hearing in January 2007 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (d) (2011).  

The Board remanded the appeal in March 2008 and May 2010 for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  The Veteran does not have a mood or anxiety disorder including PTSD. 

2.  The Veteran's reports of two sexual assaults in service are not verified. 

3.  The Veteran's delusional disorder and paranoid schizophrenia first manifested greater than one year after any active duty service and are not related to any aspect or events in service.  
CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 105, 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309, 4.125 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

There are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  38 C.F.R. § 3.304(f)(5) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.

In April 2001 and May 2002, the RO provided notices that did not meet all requirements.  The notices requested details of the personal assault and provided three of the five criteria necessary to substantiate a claim for service connection.  The notices explained the Veteran's and VA's respective responsibilities to obtain relevant evidence but did not fully explain the types of evidence from other sources that could be considered.  However, after the initial decision on the claim and after additional development and receipt of clarifying evidence, the RO or the Appeals Management Center provided additional notices in April 2008, March 2009, May 2010, and June 2011 that met the requirements followed by an opportunity to respond and readjudication of the claim in September 2009 and October 2011.  Moreover, the Veteran submitted a substantial number of documents that indicated actual knowledge of the criteria for service connection and the types of evidence that would be considered.  Therefore, the Board concludes that the notice timing errors were not prejudicial.  

In addition, VA has obtained all relevant, identified, and available evidence.  Despite numerous requests to the National Personnel Record Center and to the Veteran, service treatment and personnel records other than Reports of Separation from Active Duty (DD-214s) for the periods of service from 1976-77 and from 1981-84 and enlistment contracts in 1981 were not recovered.  The Veteran was notified in June 2011 and a formal finding documented by the RO in the file in July 2011.  The Board is mindful that whenever relevant records may have been destroyed while in possession of the Government, VA's duty to assist is heightened.  Dixon v. Derwinski, 3. Vet. App. 261 (1993).   In June 2011, the RO requested that the Veteran submit or identify other sources of evidence to support the occurrence of the contended assault and subsequent symptoms or events.  The Veteran has submitted written materials, records of mental health assessments, and treatment performed for public agencies.  The RO has obtained service personnel and treatment records from the third period of active service and additional related documents from the U.S. Army Board of Discharge Review and the Army Board of Correction of Military Records.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army field communications technician and forward artillery observer including two tours of duty in Germany.  He contends that his acquired psychiatric disorder first manifested in service and was the result of two separate incidents of sexual assault during his second period of active duty in 1983 and 1984.   

Service Connection Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

For veterans who served during a time of war, certain chronic diseases, such as psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, all of the Veteran's service was not during a time of war.  Therefore, the presumption is not available.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.   A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

When service records are missing, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  Id. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

Contentions 

The Veteran contends in many written statements and in some reports to clinicians and examiners that he was the victim of a sexual assault on two separate occasions in his second period of active service in September 1983 and on the day before discharge in September 1984.  He contends that his acquired psychiatric disorder is a result of these assaults.  He also contends that he was assigned duties in unspecified covert operations and that he was "made" mentally ill for national security reasons.  In statements in September 1996 and December 1997, the Veteran reported that he engaged in a sexual encounter with another soldier's girlfriend and was later drugged, paralyzed but conscious, and sexually assaulted by his roommate as part of a conspiracy of retaliation.  He noted that he reported the assault to his military superiors and underwent a physical examination but nothing was done or recorded.  The Veteran noted that he was convinced to forgive his roommate after discussions with a nationally known religious and political figure and because of his covert operations responsibilities.  The Veteran further reported that the day prior to his discharge in 1984, he was again sexually assaulted by the same roommate as part of a conspiracy and while he was in a drug and alcohol induced state.   The Veteran contends that his behavior leading to a court martial and bad conduct discharge during his third period of active constituted insanity and was a result of the two assaults. 

In addition to written statements to adjudicators, the Veteran submitted copyrighted articles, essays, three full-length screen plays, and a fifteen chapter book in support of his claim.  The Veteran suggested that these writings are semi-autobiographical and provided a cross reference listing correlating fictional characters to actual people.   The Veteran authored some writings under the name of his alter-ego.  Although the Board has reviewed all the material, the Board places greater consideration on his declarative statements and much less weight on the semi-fictional work requiring speculative literary or expert psychological interpretation.  

Circumstances and Character of Service

The Veteran served on active duty for eight months from September 1976 to June 1977 including service in an Army armored unit in Germany as a field communications technician.  He received an early general discharge under honorable conditions under an expeditious discharge program for soldiers with poor attitude, self-discipline, motivation, inability to adapt, or failure to demonstrate promotion potential.  Service treatment records for this period of active duty have not been recovered.  

The Veteran was accepted for reenlistment in the U.S. Army and served a full three year enlistment from September 1981 to September 1984 including service in Germany with a field artillery unit as a forward fire support specialist.  He was promoted to Specialist 4 in 1982, received a good conduct medal, and received an honorable discharge in September 1984 at the end of his obligated service with no reenlistment restriction.  

The Veteran reenlisted in February 1985 for another three year tour of duty.  On enlistment and screening questionnaires, the Veteran denied any use of marijuana or other drugs, engaging in homosexual activities, or treatment for a mental health disorder.  In a January 1985 reenlistment physical examination, the Veteran denied any symptoms of depression, worry, nervousness, or periods of unconsciousness.  The Veteran reported no physical or mental disorders or history of hospitalization, and the military examiner noted no psychiatric or physical abnormalities.   

The Veteran was assigned to a field artillery unit in Louisiana at the grade of Specialist 4.  In August 1985, the Veteran self-referred and was enrolled in an alcohol and drug abuse treatment program.   In November 1985, the Veteran was convicted at a special court martial of multiple violations of the Uniform Code of Military Justice including failure to go to his appointed place of duty, missing a unit movement, disobeying lawful orders and regulations, possession and use of marijuana, and violating orders of restriction.  The offenses occurred in September and October 1985.  The judge imposed a sentence of a fine, reduction to the lowest pay grade, confinement at hard labor, and a bad conduct discharge.  In February 1986, the Veteran volunteered for and was granted excess leave awaiting the outcome of an appeal.  He acknowledged the right to present matters supporting a request to return to active duty.  In July 1986, the Veteran moved that his case be withdrawn from appeal.  The bad conduct discharge was executed in July 1987.  

Service treatment records during this period of service showed that the Veteran received treatment for neck, upper extremity, and bilateral knee pain after being "mugged" while intoxicated.  A clinician diagnosed cervical spine strain and knee contusions.  The records also show that the Veteran was taking an anti-alcohol abuse medication.  The Veteran does not contend and the record does not show that any mental health symptoms are residuals of this assault.  In a February 1986 discharge physical examination, the Veteran reported having been a patient in a hospital at an unspecified time for unspecified reasons.  The examiner noted that the Veteran experienced depression related to the court martial and discharge process but with no sequellae.  A separate mental health evaluation was performed by a psychologist who noted no psychological deficits.  There is no report by the Veteran or notation by clinicians regarding physical or mental residuals of the contended assaults or that his behavior was influenced by the experiences.   

Post-Service Character of Service Appeals and Adjudication

In August 1988, the Army Discharge Review Board (ADRB) denied the Veteran's petition for an upgrade of the character of his discharge.  The ADRB is composed of five senior Army officers.  The ADRB noted that the Veteran did not present any issues or information in support of his petition.  

In March 1997, the RO reviewed the service records and concluded that the Veteran's discharge was dishonorable for VA purposes and a bar to benefits arising from the third period of active duty because the discharge was the result of willful and persistent misconduct.  

In September 1998, the Veteran again petitioned the ADRB for an upgrade to the character of his discharge.  In this petition, the Veteran contended that his conduct was caused by mental illness.  He noted that his behavior became unstable at the time of the offenses because of a sexual assault in 1983 and because he was then and remained currently involved in covert operations.  The Veteran appeared at a hearing before the ADRB with representation.  The five senior officers of the ADRB noted that it did not have the authority to revise the outcome of the special court martial, rejected the issues raised by the Veteran, and denied clemency to moderate the severity of the imposed punishment.   

In December 1998, the Veteran petitioned the Army Board for Correction of Military Records (ABCMR) for an upgrade of the character of discharge because of mental illness resulting from the assaults.  The ABCMR is composed of civilian staff of the Department of the Army and they report findings and recommendations to the Secretary of the Army.  The ABCMR's decisions are final but may be reconsidered for one year on the presentation of new evidence.  Army Regulation 15-185 (Mar. 2000).  In January 2000, the ABCMR noted a review of the Veteran's military records and unspecified VA documents that showed the onset of mental health symptoms in 1989.  The ABCMR concluded that there was no evidence to confirm the occurrence of the assaults or that the psychotic symptoms in 1989 were related to military service.  The ABCMR denied the petition.  In July 2003, the Veteran submitted another petition, indicating that he was assaulted three times in service.  There is no evidence in the file that the ABCMR acted on this petition, consistent with the jurisdictional provisions in the regulation.  

Post-Service Personal and Medical History 

From 1987 to 1989, the Veteran received VA education benefits for programs of study in electronics repair.  

In June through August 1989, the Veteran was admitted to a VA hospital for two periods of inpatient treatment for alcohol dependence.  In a February 1990 petition for extension of a delimiting date for completion of the VA education program, the Veteran noted that his alcohol abuse was related to his childhood experiences, early death of his mother, and recent death of his father.  There was no mention of assaults or any events in service.  

In July and August 1990, the Veteran underwent inpatient VA treatment for psychiatric symptoms.  The attending physician noted that the Veteran had no prior history of mental illness except for alcohol abuse treatment but that he presented with a two month history of intricate delusions of being another person, married to a nationally known entertainer, and being a close associate of a well-known organized crime figure.  The admitting physician noted that these delusions were triggered after the Veteran viewed a video of the entertainer's performance.  The delusions included travel from Florida to New York as part of a mission for the Department of Defense and to find a cure for acquired immune deficiency syndrome (AIDS).  The Veteran reported that his first delusional/psychotic experience was in the 1980s involving the ideation of world conflict and destruction while viewing military maps during an exercise.  Thought content was notable for ideas of control over his behavior by outside forces.  There was no mention of sexual assaults.   The physician diagnosed paranoid schizophrenia with grandiose delusions.  The physician noted that the Veteran refused to use the prescribed medication but was released with adequate cognition and was not a threat to harm him or others.  The Veteran was admitted for additional treatment for substance abuse in March 1991 with no mention of sexual assaults or any events in service.  

In May 1994, the Social Security Administration (SSA) granted disability benefits for schizophrenic and affective disorders.  The records of the adjudication have been obtained.  These included evidence related to state and federal legal action for sending threatening letters to the entertainer's friend, and to the President of the United States, and for trespassing on White House grounds.  The file contains records of VA outpatient treatment and several psychological assessments performed at the direction of the courts adjudicating the offenses.  In January 1993, one team of examiners noted that the Veteran's repotted behavior during his third enlistment was maladaptive and that he had difficulty with a marital relationship.  The Veteran specifically denied any assaults during this period of time and did not mention any events during the prior enlistment.  None of the examiners noted any report of assaults in service.  The Veteran was eventually declared fit for trial, convicted, and served a period of incarceration.  

The RO received the Veteran's claim for service connection for delusions in December 1995.  The Veteran reported that his delusions began in service when he believed that he was another person, married to an entertainer, the son of an organized crime figure, and a secret agent for the government.  He noted that his symptoms became severe in April 1990 and that he first sought treatment in June 1990.  There was no mention of sexual assaults.  In an August 1996 statement, the Veteran noted his awareness of the RO's consideration of the character of service for the third period of active duty and noted for the first time the occurrence of the sexual assault in 1983.  In a January 1997 statement, the Veteran further explained that his conduct was not willful and persistent because he was mentally ill at the time, had never received non-judicial punishment for minor offenses, engaged in a failed suicide attempt, and experienced the delusions of marriage to the entertainer and participation in covert operations as another personality.  

In a May 1997 letter, the Veteran's attending psychiatrist summarized the Veteran's history and VA treatment since 1990.  The psychiatrist noted that a robust, acute onset of delusional symptoms was in 1989.  He did not do well with mental health and substance abuse treatment for many years but improved with the regular use of medications in the previous four years.  The psychiatrist did not mention and associated VA outpatient records do not refer to any events in service including sexual assaults.  

In September 1997, a VA mental health examiner noted a review of the records and the Veteran's report of the sexual assault while he was intoxicated in 1983.  The Veteran reported the assault to supervisors but nothing was done.  The Veteran reported that the second assault at the end of his enlistment again occurred while he was intoxicated and that he could not remember the detailed circumstances.  The examiner diagnosed paranoid schizophrenia and alcohol dependency.   The examiner concluded that the Veteran used alcohol excessively during and after service, that his psychotic symptoms did not arise until 1990, and that they were not related to events in service.  

In June 1998, the RO denied service connection for schizophrenia.  The Veteran expressed timely disagreement but did not perfect an appeal.  The file contains records of the completion of an associates' degree in 1999.  The RO received the Veteran's petition to reopen the claim in November 2000. 

In an April 2001 letter, a private therapist briefly noted that the Veteran discussed the sexual assaults but the therapist noted no conclusions regarding the origin of the mental health disorder.  In a September 2001 letter, a psychiatrist at another private clinic discussed the Veteran's continued delusions and relapses of substance abuse but did not mention any events in service.  In February 2002, a VA attending psychiatrist noted continued delusions and the Veteran's belief that the sexual assaults were the origin of his disorder.  The psychiatrist concluded that socioeconomic problems and sexual violence can be translated as omnipotent delusions.  

In August 2002, the RO denied service connection for schizophrenia including as related to a sexual assault.  The RO did not refer to the February 2002 comments by the attending psychiatrist.  The Veteran expressed timely disagreement the same month.  Another attending psychiatrist noted in September 2002 that the Veteran's disorder was induced by military sexual trauma.  Neither examiner noted a source of medical history earlier than 2001 other than the Veteran's own reports.  In December 2003, this psychiatrist diagnosed PTSD related to military sexual trauma.  

In August 2004, a private psychiatrist performed a screening for a program of vocational rehabilitation and therapy.  The psychiatrist noted the Veteran's report of a sexual assault that was covered up by military supervisors in his second period of service and a period of prolonged alcohol abuse and suicide attempt in the third period of service.  However, the Veteran also reported substance abuse since age 14 and the onset of mental illness in 1991.  The Veteran also reported a difficult family life and the death of both parents.  The psychiatrist diagnosed paranoid schizophrenia and polysubstance dependence caused by severe stressors of heavy drinking, family strife and death, employment and financial problems, but not any events in service.  

In August 2004, the RO issued a separate decision finding that the Veteran did not meet VA's definition of insanity at the time of commission of the offenses that resulted in a bad conduct discharge.  

The Veteran completed a program of training as a paralegal in 2007.  As noted above, the Veteran submitted articles, essays, screenplays, and a book suggesting that the materials are autobiographical and that they explain his delusions and participation in covert operations.  The Veteran also submitted a May 2009 letter written to the President of the United States in which he reported the sexual assault and articulated his continued delusions regarding entertainers, crime figures, and alternate personalities. 

In June 2009, a VA clinical psychologist noted a review of the claims file that was now extensive.  The psychologist noted the Veteran's report of the circumstances of the sexual assault in detail but that the Veteran reported unconsciousness during some or all of the assault and that there was no supporting information in the service records to confirm the events.  The psychologist accurately summarized the history noted above including the petitions for upgrade of the character of discharge.  The psychologist also noted the extensive history of substance abuse including alcohol, marijuana, hallucinogens, and cocaine with VA treatment in 1989.  On examination, the psychologist noted that the Veteran did not endorse any residual symptoms such as re-experiencing, avoidance, hyperarousal symptoms or any lasting psychological trauma or associated distress as a result of the contended assault.  However, the Veteran continued to have fixed delusions regarding entertainers and crime figures.   Notably, the psychologist noted the Veteran's awareness that others considered the thoughts delusional, indicating some insight into the disorder.  The psychologist diagnosed delusional disorder, erotomanic and grandiose type, but ruled out an anxiety or mood disorder.  The psychologist noted that the Veteran had previously displayed symptoms consistent with schizophrenia but with medication, he did not currently display those symptoms.  Nevertheless, the delusional thoughts persisted.  The psychologist concluded that although the occupational and social dysfunction leading to the bad conduct discharge could be a possible prodromal symptom, there was no corroborating information that the delusions arose during or were related to military service.  

In September 2010, the Veteran was evaluated by a public psychiatrist for a state employment program.  The psychologist noted an expansive mood and a high average score on several intellectual, memory, and perceptional reasoning tests.  Notwithstanding the award of SSA benefits, the Veteran had been working until November 2009 and wanted to borrow funds to start his own business.  Although the psychologist noted the report of the sexual assault in 1983, he did not note any related symptoms.  Rather, he noted only delusions and a need for grandiosity as indicated by his report of receiving communications from the entertainer.  The psychologist noted that limited social skills would prohibit employment. 

In December 2010, the Veteran was examined for competency purposes by a psychologist and neurophysiologist after an arrest for driving under the influence of alcohol.  The latter examiner found the Veteran to be competent as he was not actively hallucinating, fully understood the legal system, and could monitor his own behavior.  The psychologist found the Veteran did not meet the criteria for commitment but was not competent to proceed to trial.  Neither examiner mentioned events in service as causes for the current symptoms.  

In a January 2011 letter, the Veteran continued to contend that not all of his service records were available because he served under deep cover in covert operations and that the nature of his unit assignment in Germany would confirm that status.   

The Board concludes that service connection for an acquired psychiatric disorder, variously diagnosed as delusional disorder, paranoid schizophrenia, substance dependence, and PTSD is not warranted.  

Regarding the substance abuse and dependency diagnoses, the Veteran reported and the record showed a long, persistent history of alcohol and substance abuse from the Veteran's teenage years through his military service and post-service history.  As there is no credible lay evidence by the Veteran or credible medical evidence that this abuse of substances was compelled by an acquired psychiatric, physical disorder, or any aspect of service, the Board concludes that the substance abuse was willful misconduct for which service connection is not available.  38 U.S.C.A. § 105; 38 C.F.R. §3.301. 

Regarding the delusional disorder, the Board concludes that the symptoms involving a belief of relationships to entertainers, crime figures, and an alternative personality first manifested not earlier than 1989, more than one year after both honorable and bad conduct service.  The Board acknowledges the Veteran's description of his covert operations and that he was controlled or hypnotized by the figures.  As all examiners found these relationships and events to be products of the delusional disorder, the Board concludes that the Veteran's lay evidence is not competent or credible.  Moreover, the Veteran's service records do not show the training required for duty involving any form of unspecified covert operations.  He was trained as a communications and forward observer and was assigned to regular field artillery units.  Although the Veteran plain and literary accounts suggest that his behavior was influenced by these delusions in service, the symptoms were first noted by competent medical examiners not earlier than 1990.   No mental health examiner related the delusional symptoms to any aspect of service.  

Finally, the Board concludes that the Veteran does not have PTSD and that his paranoid schizophrenia first manifested greater than one year after service and is not related to any aspect of service.  The Board acknowledges the Veteran's firmly held belief and consistently reported accounts of the assaults.  His reports are detailed regarding the circumstances including the names of the attacker and co-conspirators.  Many mental health examiners noted the reports without challenge and did not associate the reports with the delusional disorder.  The Board is mindful that the occurrence of a sexual assault is a difficult admission for the victim and that the Board must closely examine alternative sources of evidence or indicators of changes of behavior that may support the occurrence.  Further, as the Veteran's service treatment records for the relevant period of service have not been recovered, the Board must carefully weigh the probative value of alternative evidence. 

In this case, the Board concludes that there is insufficient credible evidence that the contended sexual assaults actually occurred.  The Veteran acknowledged that both assaults occurred when he was intoxicated to the extent that he was unable to move on one occasion or even remember the event on the other occasion.  The Veteran contended that he made reports to military superiors but that nothing was done.  A conspiracy of silence and misconduct by supervisors is possible but unlikely.  It is very unlikely that a military medical examiner would fail to report or pursue an allegation or evidence of rape.  It is also possible that the Veteran's reports were not considered credible by supervisors and did not support disciplinary action.  The Veteran did not request a transfer or seek help from non-unit medical personnel or counselors.  The Veteran continued to serve for the next year with the same fellow soldiers who allegedly victimized him.  The Veteran was awarded a good conduct medal and an honorable discharge.  After time at home after his overseas tour, he voluntarily reenlisted in the same military service and occupation.  The enlistment physical examination performed only four months after the honorable discharge and contended second assault is silent for any reports by the Veteran of abnormal physical or mental health symptoms.   This was an opportunity for the Veteran to report the events to personnel unrelated to his previous unit.   The Veteran continued substance abuse practices and voluntarily sought treatment but did not use that opportunity to report the assaults.  The Veteran did engage in a series of misconduct that showed disregard for regulations and authority.  However, he had opportunities for representation and presentation of mitigating circumstances at trial and failed to do so, accepting confinement and a bad conduct discharge and waiving appeal.  The Veteran did not report assaults, a failed suicide attempt, or any mental health symptoms in his February 1986 discharge physical examination.   The Board places significant probative weight on the review and conclusions of the ADRB and ABCMR who were aware of the Veteran's contended rape and mental illness but did not upgrade the discharge or exercise clemency based on the record. 

After service, the Veteran engaged in VA sponsored education.  Even during the period from 1989 to 1995 when the Veteran underwent additional substance abuse treatment and examination in response to delusional misconduct, the Veteran did not report the circumstances of the sexual assaults as would have been a mitigating factor in his federal trial, conviction, and incarceration.   Not until 1996 when the Veteran became aware that his third period of service was considered dishonorable for VA benefits did he report the occurrences of rape during his honorable period of service.  

The Board acknowledges that two VA attending mental health providers in 2002 and 2003 noted the Veteran's contentions of rape in service and diagnosed PTSD related to those assaults.  However, these providers relied only on the Veteran's reports that the Board finds not credible or supported by alternative evidence.  The Board places greater probative weight on the examination and conclusions by the VA psychologist in 2009 who reviewed the entire file and noted on examination that the Veteran did not display symptoms characteristic of PTSD, an anxiety disorder, or mood disorder related to the assaults.  This examiner did not diagnose PTSD or attribute the past symptoms of schizophrenia to any aspect of service but rather to substance abuse, family problems and death, lack of employment, and financial distress.  The Veteran's credibility is also diminished by his continued receipt of SSA disability benefits while earning an associate's degree, completing paralegal training, working until 2009, and seeking to start his own business.  

The weight of the credible and probative evidence demonstrates that the Veteran's acquired psychiatric disorders including delusional disorder, paranoid schizophrenia, and substance abuse dependence (but not PTSD), first manifested greater than one year after service and are not related to his active service.   As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for an acquired psychiatric disorder including as a consequence of a personal assault is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


